ORTon, J.
The demurrer to the second cause of action was properly sustained, for the reason that six years had expired since it accrued.
That the six years had expired while the property, and the cause and right of action growing out of it, were in the state, and that six years had not expired since the state sold the land and its right of action for past trespasses thereon to the plaintiff, would make no exception to the operation of the statute, which is general in its provisions, and embraces all causes of action of this nature for the recovery of which “ the action must be commenced within six years after the cause of action accrued.” Sections 4219 and 4222, R. S. 1878. The language of these sections, as well as of section 4229, is so explicit that it is difficult of comprehension how the exception contended for by the learned counsel of the appellant could have been intended by the legislature, or eould be made to exist by any construction of the language used, however technical or strict.
The language of the last section is: “The limitations prescribed by this chapter shall apply to actions brought in the name of the state, or for its benefit, in the same manner as to actions Toy private parties” The meaning is very obvious, if we change the language, but not its legal effect, to read, “ shall apply to all causes of action belonging to the state;” or, in other words, the six years’ statutory limitation shall run against the state in the same manner and in the same actions as against private parties. Chapter 320, Laws of 1863, operates in respect to past trespasses on the lands of the state, and was obviously intended to operate, only so as to assign the right of action for the same to the purchaser of the land so far as such right of action existed in the state, and not barred *184by tbe statute of limitation of six years. The argument of tbe learned counsel is able and ingenious, but fails to obscure tbe plain and obvious meaning of these statutes.
By the Court. — Tbe order of tbe circuit court is affirmed, with costs.